DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1st, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-35, 40, 45, and 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloss (U.S. Publication 2013/0116793).
Kloss discloses a non-porous device (page 10 paragraph 102; examiner has provided marked up figure below) comprising a body extending along a longitudinal axis between two opposing device ends, a first device end capable of being positioned adjacent a first bone region, a second device end capable of being positioned adjacent a second bone region, at least one wall extending between the device ends including an outer surface and an inner surface defining an interior cavity and a load arrangement comprising a plurality, i.e. at least two, of protruding cantilever load elements 
Kloss discloses a method of using the device discussed above comprising the steps of positioning the device between two bone regions, such as between vertebral bodies, and placing graft material within the cavity of the device such that the load .

    PNG
    media_image1.png
    393
    511
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed December 1st, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations added to the claims by the amendment, which the examiner discusses above in the grounds of rejection. The applicant’s argument that the Kloss reference does not disclose a plurality of load elements because the elements are fluidly connected is not persuasive. The load elements are separate elements that are capable of being fluidly connected to create one passage between all the elements, i.e. “it is preferred that the tubes are arranged in a way that all tubes are interconnected”, but this is not a requirement of the invention nor does this mean that all the individual tubes are one tube. The applicant’s argument that the Kloss reference does not disclose the device “comprising at least two load elements” is not persuasive. “Comprising at least two” is known to be interpreted as two or more, which clearly the Kloss reference discloses. Regarding the applicant’s arguments that graft material positioned within the device of Kloss would move through the holes of the wall is not persuasive. First, the load .
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775